On a bill of complaint filed by the plaintiff to foreclose a mortgage on real estate now owned by the Ulrich Lumber  Coal Company for default in the payment of interest and taxes, the trial court, on motion of the plaintiff, appointed a temporary receiver to take charge of the premises and collect the rentals thereof. An appeal from the order so made is before us.
Under our recent decision in Union Guardian Trust Co. v. Rau,ante, 324, the order will be overruled and set aside, with costs to appellant.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, NORTH, and FEAD, JJ., concurred. *Page 617